HUGHES, District Judge
(after stating the facts). It is very plain that the evidence given on either side of this controversy is entirely contradictory’ on all material facts, and cannot he reconciled. That of one side or tin; other is essentially untrue; and I am driven to consider and determine which is the more reliable. I have rarely heard a case in which the correct navigation of a vessel was more clearly established than that of the steam barge O. K. Whitney was, on the night of the collision out of which this libel grew. I saw and heard every witness that was examined in her behalf, and I was struck with the apparent candor and consistency which characterized their testimony. There was no tiling in their bearing or in their manner of testifying' which suggested a suspicion that they had been ‘•'coached” by their master for the occasion. They proved as satisfactorily as such fads are generally or can well be proved that the barge, at and on leaving the Pinner's Point: pier, liad her head and stern white lights and her red and green lights up and in place and burning. They proved, in the same manner, that the barge gave a signal of two clear whistles immediately when leaving the wharf, and two signals, each of two distinct: whistles, very soon after giving the first signal. They proved that the helm was starboarded to go to port in accordance with these whistles; and the circumstances of the occasion showed that the barge had not acquired, so soon *512after’ getting under way, as much headway as to permit of her striking with any force a vessel ahead of her. Disinterested witnesses on the wharf confirm, as far as they observed and recollected what transpired, the testimony of the barge’s crew on all essential particulars. The case of the barge is proved by the consistent and concurrent testimony of all her crew, and is confirmed by all the disinterested witnesses who were examined on the subject. I do not feel justified in speaking in like terms of the witnesses for the respondent. The testimony of Dyott, the Foote’s lookout, is anything but credible; and that of Hamilton, the pilot, fails to create the belief that he endeavored to “give the truth, the whole truth, and nothing but the truth.” The testimony of the colored witnesses on the same side is contradictory, confused, and unconvincing. Like the testimony of the ignorant class of colored witnesses generally, it is obviously more compliant with the wishes of their employers than truthful for thé truth’s sake. I am unable to believe'the testimony of the witnesses for the respondent, against that given by the crew on board the barge, and of the disinterested testimony of the men employed on Pinner’s Point pier. I accept the testimony of the libelant as establishing the real facts of the case.
The steamer Foote came up the river from a distance below, and was in full command of her own movements. She was in condition to pass clear of the barge, which had but just got into partial motion. Her own lookout testifies that he saw the barge when the Foote was about midships of the red buoy, which is planted 470 feet below Pinner’s Point pier. Either he neglected to report what he then saw to his pilot, or else the pilot neglected to recognize and respond to his report. If this had been done, there would have been no collision, and he was in fault in not taking heed of the barge in time, and maneuvering accordingly. Even independently and irrespectively of this fact, I think the collision was due, in chief part, to the ignorance, incompetency, and heedlessness of the man who acted as lookout of the Foote on this occasion. I desire in the present case to emphasize my reprobation of the employment of incompetent lookouts on steamers entering and moving in the crowded harbor of Norfolk, and the waters through which it is entered. The testimony of Dyott, the lookout, is essentially a confession of fault in almost every particular in which I have epitomized it in the résumé of facts and testimony which I have prefixed to this opinion. I feel that it was a piece of fatuity to intrust him with the duties of lookout in these waters on this fine steamer. His own evidence makes his conduct as lookout almost grotesquely absurd. He seemed to have heard nothing that he ought to have heard, to have seen nothing that it was his duty to see, and done nothing which he ought to have done. I think the casualty that happened was due to his incompetency as a lookout, and his failure to do in that important capacity what almost any person placed in his position would have done as a matter of common prudence, care, and attention.
I will sign a decree for the libelant.